Martin, J.,
(dissenting.) On the trial the plaintiff was permitted to introduce in evidence memoranda which he had made to be used in the preparation of a preface to the catalogue which'was the subject of litigation. This evidence was objected to as incompetent, and not evidence against the defendant. The court overruled the objection, and admitted the evidence, and the defendant excepted. The papers were then read in evidence, and were produced upon the argument of the case. It will be observed that these written memoranda were made by the plaintiff, had never been seen by the defendant, and were at most written statements made by the plaintiff in his own favor. I think the admission of this evidence was error. The plaintiff was also permitted to introduce three letters received by him from- Prof. Boss, to show that certain books were sent to the plaintiff, and not to the defendant. These letters were objected to by the defendant, the objection overruled, and the defendant excepted. I think this exception was well taken. I am also of the opinion that the court erred in admitting in evidence the letters of Prof. Hall, which were objected to on the ground that they were not competent, and that they were not shown toProf. Hall or his attention called to them when he was upon the witn.ess stand. The correctness of the decision in this caséis not sufficiently manifest to justify a disregard of these errors. For *195these and other errors committed on the trial, to which special attention need not be given, I think the judgment should be reversed, and a new trial ordered.